In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-0472V
                                        UNPUBLISHED


    AMY LANGE,                                              Chief Special Master Corcoran

                        Petitioner,                         Filed: September 17, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Tetanus Diphtheria
                                                            acellular Pertussis (Tdap) Vaccine;
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On April 20, 2020, Amy Lange filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Tetanus (“Tdap”) vaccine that was administered
to her on December 11, 2017. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

      On May 10, 2021, Petitioner filed a Motion for Ruling on the Record (“Motion”)
regarding entitlement to compensation. ECF No. 23. On June 15, 2021, Respondent filed

1 Because this unpublished Ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the Ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
a combined Rule 4 report/Response to Petitioner’s Motion (“Rule 4/Response”) in which
he concedes that Petitioner is entitled to compensation in this case. Rule 4/Response at
2. Specifically, Respondent “concluded that [P]etitioner’s injury is consistent with SIRVA
as defined by the Vaccine Injury Table.” Id. at 7. Respondent further agrees that
“[P]etitioner suffered the residual effects of her condition for more than six months. Id. at
8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2